DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 1/08/2021 in which claims 24, 38, 34, 40, 43 and 44 have been amended. Claims 1-16, 21-23, 25, 28-33, 35, 39 and 42 are cancelled. Claims 17-20 are withdrawn. Currently claims 24, 26, 27, 34, 36-38, 40-41, 43-44 are pending for examination in this application. 

Claim Objections
Claims 34 and 40 are objected to because of the following informalities:  
Claim 34 recites “the exhalation line”. For consistent claim terminology this should read “the exhalation collecting line”.
Claim 40 recites “the/said nasal mask” in lines 1 and 3. This should read “the nasal chamber”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 44 recites that the exhalation scoop (which the oral chamber comprises) is more flexible relative to the oral chamber. The examiner has not found any support (literal or otherwise) for this limitation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites that the exhalation scoop (part of the oral chamber as set forth in claim 43) is more flexible relative to the oral chamber. It is unclear how an element that forms an oral chamber can be more flexible relative to the oral chamber. Due to the confusion of this limitation, the examiner has not been able to reject this limitation with prior art. Once an amendment is filed and this limitation is clarified, the examiner reserves the right to apply prior art as appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26, 27, 34, 36-38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckerbom et al. (US 2016/0213281 A1) in view of Matula, JR et al. (US 2007/0000495 A1) or in the alternative:  Eckerbom et al. (US 2016/0213281 A1) in view of Matula, JR et al. (US 2007/0000495 A1) in further view of LeDez et al. (US 6,263,874 B1)
Regarding claim 24, Eckerbom discloses a breathing circuit (figures 2a-2b) adapted for delivering oxygen [0010] and/or anesthetic gases [0003] to a patient, the breathing circuit (figures 2a-2b) comprising:
	a fresh gas line (17);
	an exhalation collecting tube (16/615b+630; [0108]); and
	a two chamber ventilation facemask (1, 15) comprising an oral chamber (15), a nasal chamber (chamber within 1), a ventilation port (12), and an end-tidal CO2 port (9), wherein the oral chamber is adapted to be moveable such that the nasal chamber can remain in a patient’s nose for providing CPAP or nasal NIPPV (15 “may be connected” [0067]; fluid tight press fit [0071]) when the oral chamber is overlying an upper lip of a patient in a first position (the attached position shown in figure 2a) and when the oral chamber is moved away from the upper lip of the patient in a second position (when oral chamber 15 is not attached to 14) to allow access to the patient’s mouth to perform a procedure, and wherein the nasal chamber (within 1) comprises the end-tidal CO2 port (9) (see figures 2a-2b) for scavenging gases [0061], such that a gas adjacent to and overlying the upper lip of the patient can move to the end-tidal CO2 port (9) when the oral chamber (15) is in the first and second positions (attached or detached positions) [0080]. 
("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) It is the examiner’s position that Eckerbom meets all the structural limitations of the claimed apparatus as set forth above)
	Eckerbom does not explicitly disclose the nasal chamber seals over the patient’s nose. 
	However, Matula teaches a nasal chamber (120) which seals over the patient’s nose [0086]-[0087]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckerbom wherein the nasal chamber seals over the patient’s nose as taught by Matula for the benefit of ensuring a good seal with the patient’s nostrils [0086]. 	
	In the alternative to the rejection above, Eckerbom does not explicitly state that the oral chamber is removable from the nasal chamber. 
	However, LeDez teaches a combination nasal/oral mask wherein the oral chamber is removable from the nasal chamber (col. 8, lines 46-49). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckerbom wherein the oral chamber is removable from the nasal chamber as taught by LeDez for the purpose of allowing removal if the patient needs to vomit, talk or feels confined (col. 8, lines 46-49).

claim 26, Eckerbom further discloses wherein the exhalation collecting tube (16) is configured to couple with the end-tidal CO2 port (9) (see figures 2a-2b) and for connection to an end-tidal CO2 monitor [0004]-[0007] (640).

Regarding claim 27, Eckerbom further discloses wherein the exhalation collecting tube (16/615b+ 630) includes bacterial filters [0109].

Regarding claim 43, Eckerbom further discloses wherein the oral chamber (15) comprises an exhalation scoop (“a so-called scoop” [0067]).

Regarding claim 34, Eckerbom discloses a method for delivering oxygen [0010] and/or anesthetic gases [0003] to a patient, comprising providing a fresh gas line (17) and exhalation collecting line (16/615b+630; [0108]) and connecting the fresh gas line and the exhalation line to a two chamber ventilation facemask (1, 15) [0071] comprising an oral chamber (15), a nasal chamber (chamber within 1), a ventilation port (12), and an end-tidal CO2 port (9), wherein the oral chamber is adapted to be moveable such that the nasal chamber can remain in a patient’s nose for providing CPAP or nasal NIPPV (15 “may be connected” [0067]; fluid tight press fit [0071]) when the oral chamber is overlying an upper lip of a patient in a first position (the attached position shown in figure 2a) and when the oral chamber is moved away from the upper lip of the patient in a second position (when oral chamber 15 is not attached to 14) to allow access to the patient’s mouth to perform a procedure, and wherein the nasal chamber (within 1) comprises the end-tidal CO2 port (9) (see figures 2a-2b) for scavenging gases [0061], such that a gas adjacent 
	Eckerbom does not explicitly disclose the nasal chamber seals over the patient’s nose. 
	However, Matula teaches a nasal chamber (120) which seals over the patient’s nose [0086]-[0087]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckerbom wherein the nasal chamber seals over the patient’s nose as taught by Matula for the benefit of ensuring a good seal with the patient’s nostrils [0086]. 	
	In the alternative to the rejection above, Eckerbom does not explicitly state that the oral chamber is removable from the nasal chamber. 
	However, LeDez teaches a combination nasal/oral mask wherein the oral chamber is removable from the nasal chamber (col. 8, lines 46-49). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckerbom wherein the oral chamber is removable from the nasal chamber as taught by LeDez for the purpose of allowing removal if the patient needs to vomit, talk or feels confined (col. 8, lines 46-49).
	The examiner notes that the claim has been interpreted such that the method requires two steps: providing a fresh gas line and exhalation collecting line and connecting that to a ventilation facemask comprising the structure recited in claim 24. The examiner recommends positively reciting additional steps (for 

Regarding claim 36, Eckerbom further discloses wherein the exhalation collecting tube (16) is configured to couple with the end-tidal CO2 port (9) (see figures 2a-2b) and for connection to an end-tidal CO2 monitor [0004]-[0007] (640).

Regarding claim 37, Eckerbom further discloses wherein the exhalation collecting tube (16/615b+ 630) includes bacterial filters [0109].

Regarding claim 38, Eckerbom further discloses wherein the oral chamber (15) comprises an exhalation scoop (“a so-called scoop” [0067]).

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckerbom et al. (US 2016/0213281 A1) in view of Matula, JR et al. (US 2007/0000495 A1) in further view of Rudolph (US 6,192,886 B1) in view of Lundquist (US 2,939,458) or in the alternative:  Eckerbom et al. (US 2016/0213281 A1) in view of Matula, JR et al. (US 2007/0000495 A1) in further view of LeDez et al. (US 6,263,874 B1) in further view of Rudolph (US 6,192,886 B1) in view of Lundquist (US 2,939,458).
Regarding claim 40-41, Eckerbom as modified (by nasal chamber of Matula) further discloses wherein the nasal mask comprises a generally triangularly-shaped frame (see figure 15a of Matula) having an apex (top portion of figure 15a) forming a nasal bridge region (bridges the nose as can be seen for example at figure 33) 
Eckerbom as modified by the nasal chamber of Matula does not explicitly state a nasal bridge seal, the nasal bridge seal bridging the nasal bridge region and the perimeter seal; the nasal bridge seal is formed of an elastic membrane; wherein the elastic membrane of the nasal bridge terminates at an inside edge of the perimeter seal.
However, Rudolph discloses a nasal bridge seal (34) that bridges the nasal bridge region and the perimeter seal (figure 5); wherein the elastic membrane of the nasal bridge terminates at an inside edge of the perimeter seal (figure 5).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckerbom to include a nasal bridge seal, the nasal bridge seal bridging the nasal bridge region and the perimeter seal; wherein the elastic membrane of the nasal bridge terminates at an inside edge of the perimeter seal as taught by Rudolph for the benefit of an enhanced seal air-tight seal.
However, Lundquist teaches that it is known to provide seals formed of an elastic membrane (col. 3, lines 47- 62).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckerbom to include the nasal bridge seal is formed of an elastic membrane for the benefit of providing a comfortable seal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 24 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785